Citation Nr: 0842121	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-26 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1956 to May 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
denied service connection for bilateral hearing loss and 
tinnitus.  The RO issued a notice of the decision in May 
2006, and the veteran timely filed a Notice of Disagreement 
(NOD) that same month.  Subsequently, in June 2006 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
August 2006, the veteran timely filed a substantive appeal.

The veteran requested a Travel Board hearing on these 
matters, which was held in July 2007 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 
19.9.  At the outset, the Board notes that service medical 
records that could corroborate the veteran's account of 
hearing impairment during service have been destroyed, having 
been lost in the 1973 fire at the National Personnel Records 
Center (NPRC).  This obligates the Board "to consider 
carefully the benefit-of-the-doubt rule."  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. 
Brown, 9 Vet. App. 46, 51 (1996); see also April 2006 NPRC 
Formal Finding of Unavailability of Service Records.    

With the heightened obligation in mind, the Board determines 
that a fresh VA audiological examination is warranted to 
address the merits of the veteran's claims.  Specifically, in 
his May 2006 NOD and August 2006 substantive appeal the 
veteran expressed his impression that the VA audiologist who 
performed the April 2006 examination had misunderstood his 
account of when he first began to experience tinnitus.  As 
the VA audiologist based the unfavorable nexus opinion, in 
part, on the "delayed onset" of tinnitus, the Board 
determines that a new VA audiological examination is 
warranted to address this issue.  

Additionally, with respect to the veteran's service 
connection claim for hearing loss, the April 2006 audiologist 
determined that "[w]ithout Military audiograms, it is less 
as likely as not that this hearing loss is related to the 6 
month Military noise exposure," but at the same time, the 
audiologist commented that service medical records had been 
reviewed.  This discrepancy in the examination report leaves 
the Board to question the thoroughness and adequacy of the 
opinion, and therefore, a remand is required for a new 
audiological examination and nexus opinion as to this issue 
as well.   

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO should obtain any pertinent 
private medical reports identified by the 
veteran relating to hearing loss and 
tinnitus, and associate such records, if 
any, with the claims file. 

3. The veteran must be afforded a VA 
audiological
examination by an audiologist other than 
Daniel L. Chadwell and Kathy Olberding 
for the purpose of determining the 
likely etiology of the veteran's hearing 
loss and tinnitus.  The audiological 
examination must conform with the 
testing requirements enunciated in 38 
C.F.R. § 4.85, to include (a) conducting 
of the test by a state-licensed 
audiologist; (b) performance of a 
controlled speech discrimination test 
(Maryland CNC); and (c) performance of a 
puretone audiometry test.  All tests are 
to be performed without the use of 
hearing aids. 

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the audiological examination, 
any laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
audiologist is requested to answer the 
following questions:

	(a) Is it at least as likely 
as not (50 percent or greater 
probability) that the 
veteran's current hearing loss 
is causally related to his 
period of active service or 
any incident thereof, to 
include loud noise exposure?

(b) Is it at least as likely 
as not (50 percent or greater 
probability) that the 
veteran's current tinnitus is 
causally related to his period 
of active service or any 
incident thereof, to include 
loud noise exposure? 

The audiologist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  The 
examiner is also requested to provide a 
rationale for any opinion expressed. 
        
4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the SOC, the AMC/RO must 
readjudicate the veteran's claim.  If 
the claims remain denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).





